— Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Suffolk County Department of Social Services denying assistance to the petitioner and to challenge the department’s policies. Proceeding dismissed, without costs or disbursements. This proceeding to review the determination of the local agency was rendered moot by the decision of the State Commissioner of the Department of Social Services made after a statutory fair hearing, refusing to affirm the determination of the local agency, and directing it to take appropriate action. Therefore, since petitioner is no longer aggrieved, she lacks standing to challenge the validity of the policies of a government agency (see Matter of Donohue v Cornelius, 17 NY2d 390; Matter of Abrams v New York City Tr. Auth., 48 AD2d 69, affd 39 NY2d 990). Mangano, J.P., Rabin, Gulotta and Weinstein, JJ., concur.